DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 	Claims 4-18, 21, 23-63 and 75-77 have been canceled, claims 78-80 are newly added, and claims 1-3, 19-20, 64-74 and 78-80 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 discloses that the CH-MSCs are not differentiated. It is not clear if this limitation is directed to the CH-MSCs at the time of administration or the CH-MSCs are not differentiated in vivo after administration. Clarification is required. For search purpose, the claim is interpreted as the CH-MSCs are not differentiated at the time of administration.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 64-65, 68-69, 73-74 and 78-79 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Weiss et al. (WO2016/086020)
Weiss et al. teach a method of treating inflammatory diseases including spinal cord injury, amyotrophic lateral sclerosis (ALS), multiple sclerosis (MS), Parkinson’s disease by administering encapsulated mesenchymal stem cells (MSCs) (paras. 4, 9, 61). Weiss et al. teach that MSCs can be derived from placenta (para. 71 and 84). Since placental tissue taught by Weiss et al. includes chorionic membrane, the MSCs of Weiss et al. would inherently contain chorionic placental MSCs. Weiss et al. teach that an isolated stem cell (i.e. MSCs) is modified in vitro to deliver a siRNA, miRNA or dsRNA into a target cell via a microvesicle, exosome, or a cellular protrusion (para. 11). This teaching is understood that exosomes are in the encapsulated MSCs since exosomes are known to be secreted from MSCs, and thus the composition of Weiss et al. would comprise exosomes.
Regarding the pharmaceutically acceptable carrier (claim 1), since the MSCs of Weiss et al. are encapsulated using alginate polymer (para. 20), the alginate microcapsule is considered as a pharmaceutically acceptable carrier.
Regarding claim 73 directed to the MSCs being allogeneic, Weiss et al. teach MSCs are non-autologous (para. 62), which is understood to include allogeneic MSCs.
Regarding claim 74, Weiss et al. teach intravenous administration of the encapsulated MSCs (para. 24).
Regarding claims 78-79, the MSCs of Weiss et al. are administered without differentiation as the MSCs are encapsulated in alginate and this would prolong their survival and prevent unwanted differentiation in the host (para. 87).
Thus, the reference anticipates the claimed subject matter. 

Claim(s) 1-3, 19, 22, 64-69, 72-74 and 78-80 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Brodie et al. (WO2013/124816) as evidenced by Lopez-Verrilli et al. (2016, Neuroscience)
Regarding claims 1-3, 19, 22, 64-69 and 72-73, Brodie et al. teach a method of treating neurodegenerative disorders including multiple sclerosis, Parkinson’s, ALS, stroke, Rett Syndrome, spinal cord injury, cerebral palsy by administering MSCs derived from chorionic placenta, and the MSCs can be autologous, non-autologous (allogeneic or xenogeneic) or semi-allogeneic (p.8, lines 18-26; p.9, lines 24-28; p.15, lines 8-11; p.18, lines 1-3; p.48, lines 28-30; p.52, lines 5-16). 
Regarding claims 1 and 74, Brodie et al. teach intravenous or intrathecal administration (p.50, lines 26-28) or intranasal delivery (p.51, line 8). Brodie et al. also teach administration into the spinal cord (i.e. intraspinal) (p.49, lines 10-12).
Regarding claim 1, Brodie et al. teach a pharmaceutically acceptable carrier in the isolated population of cells (p.6, lines 14-16).
Regarding claim 19 directed to the CH-MSCs being substantially devoid of amniotic placenta-derived MSCs (AM-MSCs), Brodie et al. teach that MSCs may be isolated from various tissues bone marrow, peripheral blood, blood, chorionic and amniotic placenta, cord blood, umbilical cord, amniotic fluid, placenta, and adipose tissue (p.15, lines 8-11), and the MSCs isolated from chorionic placenta would be inherently devoid of amniotic placental MSCs.
Regarding claim 78, it is inherent that the MSCs of Brodie et al. are not differentiated as the MSCs are administered without differentiation (p.52, lines 5-16). It is noted that while Brodie et al. teach predisposing MSCs to differentiate into neural stem cells, this method is disclosed to be carried out either ex vivo or in vivo (p.18, lines 1-3), and thus, for in vivo predisposing, MSCs would be administered and then differentiation factors (e.g. miRNAs) would be contacted with the MSCs. Thus, Brodie et al. teach a method of administering MSCs without differentiation.
Regarding claims 79-80, Brodie et al. teach that the MSCs are at least 90% purified (p.16, lines 24-25), and the MSCs are isolated by FACS using MSC markers (p.16, lines 22-23). These teachings would meet the limitations.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 19-20, 22, 64-69, 72-74 and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (supra) in view of Hariri (US 8,057,788) and Gonzalez et al. (2015, Stem Cells Translational Medicine).
Brodie et al. teach the subject matter of claims 1-3, 19, 22, 64-69, 72-74 and 78-80, and thus, render them obvious (see above).
Regarding claim 20 directed to the selecting CH-MSCs using one of the listed surface marker as claimed, Brodie et al. do not particularly teach the limitation.
However, it is known in the art that placental MSCs including those from chorion would express ST6GALNAC5 as a surface marker according to Hariri. 
Hariri teaches that placental stem cells derived from chorion, and the placental stem cells exhibit at least one characteristic specific for a mesenchymal stem cell, i.e. chorionic placental mesenchymal stem cell (col. 1, lines 55-58; col. 5, lines 2-5; col. 8, lines 63-65). Hariri teaches that the placental mesenchymal stem cells are positive for ST6GALNAC5 (col. 22, lines 33-46).
It would have been obvious to a person skilled in the art to use a marker for chorionic placental mesenchymal stem cells to isolate them from the cells of placenta when prepare the chorionic placental MSCs of Brodie et al. A person of ordinary skill in the art would have motivated to isolate chorionic MSCs among the other parts of placenta (e.g. decidua) sources for MSCs taught by Brodie et al. because it is known in the art that chorionic MSCs are superior in differentiation to other types of maternal placental cells according to Gonzalez et al. (see entire document). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 1-3, 19, 22, 64-74 and 78-80 are rejected under 35 U.S.C. 103 as being unpatentable over Brodie et al. (supra) in view of Marote et al. (2016, Frontiers in Pharmacology), Sarvar et al. (2016, Adv. Pharm. Bull.) and Ichim et al. (US2013/0195899)
Brodie et al. teach the subject matter of claims 1-3, 19, 22, 64-69, 72-74 and 78-80, and thus, render them obvious (see above).
Regarding the exosomes or the conditioned media (claims 1 and 71); or the exosomes being isolated (claims 1 and 70), while Brodie et al.’s MSCs would inherently contain exosomes and secrete them upon the application in therapies as discussed above, however, Brodie et al. do not particularly teach the isolated exosomes (claim 70) or a conditioned medium of chorionic placental MSCs (claim 71) in a method of treating the neurological disorders.
Marote et al. teach that the administration of exosomes secreted from MSCs has been demonstrated to restore tissue function in multiple diseases/injury models and induce beneficial in vitro effects, mainly mediated by exosomal-enclosed miRNAs, and provide a great potential of cell-free therapies that are safer and easier to manipulate than cell-based products (see Abstract). Marote et al. teach the use of MSCs-derived exosomes in neurological and neurodegenerative diseases including stroke, Parkinson’s disease, etc. (p. 5, Nervous System; see Fig. 1). Marote et al. teach that conditioned medium from MSCs is used as a cell-free strategy with promising therapeutic effects (p. 3, 1st col.).
Sarvar et al. also teach the use of exosomes obtained from MSCs derived from various sources including placenta in therapeutic cell-free applications and the MSC-derived exosomes provide supportive functions in organisms such as repairing tissue damages, suppressing inflammatory responses, and modulating the immune system (Abstract; p.294-295, Therapeutic effects of MSC-derived exosomes).
In support to these teachings, Ichim et al. teach the exosomes of MSCs from various sources including placenta would be utilized in a method of treating an autoimmune condition such as multiple sclerosis (Abstract; para. [0009]).
It would have been obvious to a person skilled in the art to use exosomes of chorionic placental MSCs of Brodie et al. in the method of treating various neurological disorders since MSC derived exosomes as cell-free therapies show therapeutic effects according to Marote et al. as well as Sarvar et al.
Furthermore, it would have been obvious to a person skilled in the art to use a conditioned medium from chorionic placental MSCs of Brodie et al. since the use of conditioned medium which contains exosomes secreted from the MSCs is known in the art according to Marote et al., and considering the therapeutic efficacy of the exosomes derived from MSCs, one skilled in the art would consider the conditioned medium from chorionic placental MSCs as effective as isolated exosomes with a reasonable expectation of success.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.  

Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
It is noted that the above claim rejection has been modified in order to address the amended claims and new claims.
Applicant alleged that Brodie does not teach a method of treating any diseases with MSCs, rather it teaches the differentiation of MSCs into neuronal cells and treatment of neurological diseases with those differentiated cells. The Examiner respectfully disagrees with this allegation. While Brodie teaches differentiation of MSCs into neural stem cells, however, Brodie also teach the method of administering MSCs without differentiation to treat neurological diseases as claimed (see p.52, lines 5-16). Furthermore, Brodie teaches that the differentiation of MSCs by contacting with miRNAs can be either ex vivo or in vivo (p.18, lines 1-3). Thus, it is reasonable to conclude that Brodie’s teaching encompasses a method of administering MSCs to treat a neurological disease including those claimed.
Regarding the rejection based on Weiss et al., applicant argued that Weiss does not make any distinction between chorionic and amniotic placenta. It is acknowledged that Weiss does not particularly teach CH-MSCs as claimed. Rather Weiss teaches MSCs from placenta, which would inherently contain both amniotic and chorionic MSCs. It is noted that the claims rejected based on Weiss et al. do not require CH-MSCs being isolated from other portion of placenta. Claim 70 is no longer rejected under this rejection upon the instant amendment.
Applicant stated that CH-MSCs are surprisingly superior to MSCs from other sources and referred Examples 5-13 of the instant specification. The argument based on secondary considerations such as unexpected results, which could be evidence of nonobviousness (see MPEP§716.02 and 2131.04), is irrelevant to anticipation rejections. 
Regarding the 103 rejections, applicant’s argument was directed to the alleged superiority of CH-MSCs to other MSCs. It is acknowledged that Examples show UC-MSCs or CH-MSCs had superior therapeutic impact for treatment of diabetes and muscular disease (Example 5); cancer (Example 6); brain metastasis (Example 7); diabetes (Example 8); muscle disease (Example 9). These are not related to the claimed neurological disease. Example 10 is only relevant as it shows effects of UC- or CH-MSCs in MS. However, there is no indication whether UC- or CH-MSCs would have superior therapeutic impact over other MSCs. Therefore, even if the alleged unexpected results are considered, the Examples of the instant specification fail to provide evidence supporting the alleged unexpected results.
Nevertheless, the instant 103 rejections are based on Brodie et al., and Brodie et al. teach CH-MSCs. The claim rejections do not rely on any other secondary ref. for CH-MSCs, and thus, an argument based on unexpected results of CH-MSCs over other MSCs would not overcome the claim rejections because the use of CH-MSCs are taught by Brodie et al., not from any combination of teachings with secondary references. The claim rejections above rely on the secondary references for deficiency of Brodies directed to the marker expression (claim 20) or exosomes and/or conditioned medium (claims 70-71). 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631